Case 4:17-cv-00234-RLY-DML Document 38 Filed 11/05/18 Page 1 of 2 PageID #: 165



                         UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF INDIANA
                             NEW ALBANY DIVISION

 TONYA JONES,                                     CASE NO. 4:17-cv-00234-RLY-DML

              Plaintiff,

       vs.

 ENHANCED RECOVERY COMPANY,
 LLC,

              Defendant.

  ORDER ON JOINT MOTION TO REQUEST EXTENSION OF THE DEADLINE TO
    COMPLETE EXPERT DISCOVERY AND DEADLINES SET FORTH IN THE
                   COURT’S SCHEDULING ORDER

       Plaintiff TONYA JONES (“Plaintiff”) and Defendant ENHANCED RECOVERY

 COMPANY, LLC (“Defendant”) by and through their respective counsel (collectively

 “Parties”), having filed with this Court their Joint Motion To Request Extension Of The

 Deadline To Complete Expert Discovery And Deadlines Set Forth In The Court’s Scheduling

 Order, and the Court having reviewed same, hereby ORDERS:

     (1) the December 3, 2018 deadline to file dispositive motions is extended to

     January 14, 2019;

     (2) the November 5, 2018 deadline to complete expert witness discovery and

     discovery relating to damages is extended to December 17, 2018;

     (3) the final pretrial conference is RESET for May 9, 2019, at 3:00 p.m. (Eastern) before the

     Honorable Richard L. Young, in room 200 of the U.S. Courthouse, 121 W. Spring Street,

     New Albany, Indiana 47150

     (4) the trial is RESET for May 20, 2019, at 9:00 a.m. (Eastern) in room 200.

        Date: 11/5/2018
                                            ____________________________________
                                               Debra McVicker Lynch
                                               United States Magistrate Judge
                                               Southern District of Indiana
Case 4:17-cv-00234-RLY-DML Document 38 Filed 11/05/18 Page 2 of 2 PageID #: 166




Distribution:
All ECF-registered counsel of record via email generated by the court’s ECF system
